Citation Nr: 1141785	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  04-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967, to include duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2006, the Veteran testified before the Board.  A transcript of that hearing has been associated with the claims file.

In a November 2006 decision, the Board denied the Veteran's claims of service connection for a skin disability, a lung disability, anxiety, and a right arm disability; the issues of service connection for urinary incontinence, a low back disability, and a right knee disability were remanded in the same decision.  The issues denied by the Board in the November 2006 decision were appealed to the U.S. Court of Appeals for Veterans Claims (Court) and subsequently vacated in a February 2008 order.

In June 2008, the Board remanded the issues of service connection for a skin disability, a lung disability, anxiety, and a right arm disability.  In a subsequent August 2009 rating decision, the RO granted service connection for anxiety, degenerative arthritis of the lumbosacral spine, and urinary incontinence.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

In December 2010, the Board denied service connection for a right knee, right arm, and lung disability.  In addition, the Board remanded the issue of service connection for a skin disorder for additional evidentiary development, and the mandates of that remand were not satisfied in their entirety.  Accordingly, further development is needed, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that he has a chronic skin disability which was caused by his active service.  Specifically, he alleges that his skin disorder manifested as a direct consequence of active duty or, alternatively, is due to his presumed exposure to herbicides during his verified service in the Republic of Vietnam.  

There is a rather lengthy procedural history with this claim, and the Veteran was initially denied service connection by the Board in a November 2006 decision.  The rationale for this denial was that the Veteran did not first have a diagnosis of a chronic skin disability until 2002, many years after service discharge, and that the record did not support a medical nexus between a current disability and service.  Furthermore, it was determined that the Veteran's skin condition was not a disease subject to presumptive service connection based on exposure to herbicides in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran appealed this decision to the Court.  In a February 2008 order, a joint motion for remand was granted and the Board's 2006 decision was vacated.  The appeal was remanded to the Board for additional proceedings.  Specifically, the joint motion noted that there were outstanding VA and private treatment records which had to be obtained before a final adjudication could occur.  

The Board remanded the claim in June 2008 to attempt to secure the identified records.  In December 2010, the Board denied service connection for lung, right arm, and right knee disorders.  With regard to the skin disability, however, the Board determined that the Veteran, as a layperson, was competent to observe that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that regard, the Board accepted the Veteran's testimony regarding skin abnormalities since his separation from service, and ordered a comprehensive dermatology examination to determine if a chronic disability was present, and if so, if such a disability had causal origins in service, to include as a consequence of presumed exposure to herbicides in Vietnam.  The examiner was specifically instructed to provide a detailed rationale for all medical conclusions reached.  

The Veteran was afforded a VA skin examination in February 2011, and he was diagnosed as having seborrheic dermatitis on the face and scalp, with onychomycosis in the right hand fingernails.  Thus, a chronic disability was established based on examination findings.  With regard to the nexus opinion, however, the examiner simply stated that the Veteran did not have a condition which was subject to presumptive service connection as due to herbicide exposure in the Republic of Vietnam.  See 38 C.F.R.  §§ 3.307, 3.309.  This opinion does not answer the questions posed by the Board in its December 2010 remand order.  

Indeed, this has not escaped the attention of the Veteran's representative.  The examiner did not answer whether the currently present skin disorder had causal origin in service on a direct basis.  Further, the Veteran's history of skin rashes since service were not discussed.  Accordingly, the examination opinion is not helpful, and does not conform to the Board's directives.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remedial examination is necessary to ensure full compliance with Board directives.  The Veteran should be afforded a second examination with an examiner other than the one who conducted the February 2011 assessment.  In this examination, the examiner should provide an opinion as to whether it is at least as likely as not that any current chronic seborrheic dermatitis and/or onychomycosis had its onset in active service, or are a consequence of any event of active service (to include presumed exposure to herbicides in the Republic of Vietnam).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.

2.  Schedule the Veteran for a dermatology examination with a clinician other than the one who conducted the February 2011 examination.  In this regard, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder, to include seborrheic dermatitis and/or onychomycosis, had causal origins in service.  The examiner should specifically address whether it is at least as likely as not that the Veteran's skin disorder, on a direct basis, was caused by presumed exposure to herbicides in the Republic of Vietnam.  Medical rationales must accompany any conclusions reached in the examination report.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


